GLD-432                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 13-2382
                                    ___________

                               KEVIN MCKEITHER,
                                              Appellant

                                          v.

    LOUIS FOLINO, Superintendent in his individual and official Capacity; SUSAN
     COWAN, Unit Manager, In her individual and official Capacity; GABRIELLA
   CONGELIO, Counselor In her individual and official Capacity; IRMA VIHLIDAL,
 Health Care Administrator In her individual and official Capacity; JOHN MCANANY,
    registered Nurse In his individual and official Capacity; NEDRA RICE-GREGO,
 Registered Nurse Supervisor In her individual and official Capacity; DR. BIANGHUK
  JIN, Medical Director In his individual and official Capacity; STEVEN BERGMAN,
D.O. In his individual and official Capacity; THOMAS A. LANORE, Physician Assistant
 In his individual and official Capacity; TAMERLA HAMILTON, Registered Nurse In
 her individual and official Capacity; TAI BLAKE, Registered Nurse In her individual
  and official Capacity; MR. WHELAN, Medical Director In his individual and official
    Capacity; KEITH BARBER, Ombudsman In his individual and official Capacity
                        __________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                           (D.C. Civil No. 2-12-cv-00176)
                    Magistrate Judge: Honorable Cynthia R. Eddy
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 19, 2013
            Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                         (Opinion filed: September 30, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Pro se Appellant Kevin McKeither appeals the District Court’s order granting

Defendants’ motion to dismiss. For the reasons set forth below, we will summarily

affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                             I.

       In February 2012, McKeither initiated this civil rights action, claiming that the

DOC improperly transferred him to an out-of-state prison. In his second amended

complaint, 1 McKeither specifically claims that his Eighth Amendment right against cruel

and unusual punishment was violated when he was transferred from SCI-Greene in

Pennsylvania on or about February 18, 2010, to Muskegon Correctional Facility (“MCF”)

in Muskegon County, Michigan, while he was suffering from “chronic ailments not

limited to but including hypertension . . . ” See Second Amended Complaint at 3, ECF

No. 34. 2 McKeither claims that he was transferred “despite the fact that the criteria [the

DOC] were using [to determine who should be transferred] disqualified any prisoner with

ongoing chronic medical conditions.” Id. at 2.


       1
       On March 26, 2012, McKeither filed an amended complaint, which the
Defendants moved to dismiss. The Court provided McKeither an opportunity to file an
amended complaint. On November 28, 2012, McKeither filed a second amended
complaint, which is at issue here.
       2
      McKeither was transferred to Michigan pursuant to the Interstate Corrections
Compact, 61 Pa. Cons. Stat. § 7101, et seq.

                                             2
       While at MCF, McKeither injured his right shoulder. He was prescribed

Ibuprofen and Naproxen for pain management, and when these medications did not

alleviate his pain, he was treated with four steroid injections. Thereafter, he experienced

blurry vision, dry mouth, unusual thirst, increased urination, and elevated blood sugar.

McKeither claims that the steroid injections should not have been given to a patient

suffering from hypertension. He states that the steroids caused him to have a nose

infection, which required antibiotic treatment, and that he now suffers from

hyperglycemia, a diabetic condition, which requires insulin and Metformin.

McKeither seeks to hold the Defendants liable for an Eighth Amendment violation,

claiming that but for his transfer to Michigan, he would not have been treated for his

shoulder pain and, consequently, he would not have become hyperglycemic because of

the steroid injections and he would not have to take “Metformin more than likely for the

rest of [his] life.” Id. at 5. 3 The Defendants filed a motion to dismiss the second

amended complaint, which the District Court granted. 4 This appeal followed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review

over the District Court’s dismissal order. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). To survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), “a


       3
         Named as defendants in the second amended complaint are several prison
officials from SCI-Greene and MCF.
       4
         The motion to dismiss was filed on behalf of three SCI-Greene defendants, but
the District Court considered the claims against all of the defendants and dismissed the
complaint in its entirety.

                                              3
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This Court affirms a district

court’s dismissal for failure to state a claim “only if, accepting all factual allegations as

true and construing the complaint in the light most favorable to the plaintiff, we

determine that the plaintiff is not entitled to relief under any reasonable reading of the

complaint.” McGovern v. City of Philadelphia, 554 F.3d 114, 115 (3d Cir. 2009). We

may summarily affirm if the appeal does not present a substantial question, and may do

so on any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam).

                                              III.

       McKeither claims that his Fourteenth Amendment procedural due process rights

were violated when he was transferred from SCI-Greene to MCF. We agree with the

District Court that any due process claim fails as a matter of law. It is well-settled that

inmates have no constitutionally protected liberty interest in prison transfers. See Olim v.

Wakinekona, 461 U.S. 238, 245-48 (1983). Moreover, despite McKeither’s argument to

the contrary, the fact that his transfer was allegedly in violation of the DOC policy

providing that only inmates free of serious medical issues would be transferred, deviation

from this policy does not show a violation of due process. See Griffin v. Vaughn, 112

F.3d 703, 709 n.3 (3d Cir. 1997) (“The process afforded by state law is not relevant in

determining whether there is a state created right that triggers due process protection.”).



                                               4
Thus, McKeither has no justiciable claim that his rights were violated simply because he

was transferred to a prison in Michigan.

       McKeither also alleges that the Defendants acted with deliberate indifference by

transferring him out of state and in failing to adequately treat him during his stay there in

violation of the Eighth Amendment. The Eighth Amendment protects prison inmates

from cruel and unusual punishment. See, e.g., Farmer v. Brennan, 511 U.S. 825, 832

(1994). To assert an Eighth Amendment conditions of confinement claim, a prisoner

must show that the alleged deprivation is “sufficiently serious” and that he has been

deprived of the “minimal civilized measure of life’s necessities.” Id. at 834. A prisoner

must also demonstrate that prison officials possessed a “sufficiently culpable state of

mind” and demonstrated “deliberate indifference” to his health or safety. Id.

       In the context of Eighth Amendment claims based on medical care, a plaintiff

must demonstrate deliberate indifference to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 106 (1976). A plaintiff may make a showing of deliberate indifference by

establishing that the defendants “intentionally den[ied] or delay[ed] medical care.” Giles

v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009). However, “[w]here a prisoner has

received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” United States ex rel. Walker v.

Fayette Cnty., 599 F.2d 573, 575 n.2 (3d Cir. 1979) (internal quotation marks omitted).

Claims of negligence or medical malpractice do not constitute deliberate indifference.

Singletary v. Pa. Dep't of Corr., 266 F.3d 186, 193 (3d Cir. 2001).

                                              5
       Here, there are no allegations that the conditions at MCF deprived McKeither of

the “minimal civilized measure of life’s necessities,” or that his illness went untreated

and, thus, his claim fails. 5 Furthermore, we agree with the District Court that McKeither

has set forth no allegation that any Defendant acted with deliberate indifference to a

serious medical need. McKeither’s allegations show that he received a substantial

amount of medical treatment while he was confined at MCF. He received antibiotic for

his nose infection and pain medication for his injury, and when that was not sufficient, he

received steroid injections. McKeither alleges that his request for an MRI was denied

and that the medical staff at MCF should have known not to give steroids to a patient

with hypertension. He claims that as a result of the steroids, he developed

hyperglycemia. While these allegations may, if true, rise to the level of medical

malpractice, McKeither fails to allege that any Defendant had a sufficient “culpable state

of mind” when they treated him. Moreover, to the extent that McKeither disagrees with

the treatment he received, a prisoner’s disagreement with proper medical treatment does

not imply a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir.



       5
           To the extent that McKeither asserts that the Defendants acted with deliberate
indifference because they transferred him to MCF when they knew he was “chronically
ill,” this claim also fails. There are no allegations that at the time McKeither was
transferred to MCF, the SCI-Greene Defendants knew that he would sustain an injury that
would exacerbate his existing medical condition, or that MCF was somehow ill-equipped
to treat his condition. See Farmer, 511 U.S. at 837 (“[A] prison official cannot be found
liable under the Eighth Amendment for denying an inmate humane conditions of
confinement unless the official knows of and disregards an excessive risk to inmate
health or safety; the official must both be aware of facts from which the inference could
be drawn that a substantial risk of serious harm exists, and he must also draw the
inference.”).

                                              6
2004). Accordingly, McKeither fails to state a claim for deliberate indifference to a

serious medical need under the Eighth Amendment.

                                            IV.

       For the foregoing reasons, no substantial question is presented, and we will affirm

the judgment of the District Court. See 3d Cir. L.A.R 27.4; I.O.P. 10.6. 6




       6
        Having had two opportunities to amend his complaint, we agree with the District
Court that allowing McKeither to amend for a third time would be futile. See Grayson v.
Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

                                             7